Citation Nr: 0722937	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for "vagus valve 
nerve" disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in May 2006, when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for appellate 
consideration.

The issue of entitlement to service connection for a "vagus 
valve nerve" disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records for the period of 
July 1975 to April 1979 are unavailable.  

2.  There is no evidence of hypertension in service or within 
one year of his service separation.

3.  The veteran is not currently diagnosed as having low back 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 

2.  Service connection for low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in July 2002 and June 2006.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of entitlement to 
service connection.  In terms of any notification regarding 
downstream elements, because of the denial of the issues 
below, any such downstream elements are rendered moot; thus, 
the veteran is not prejudiced by the Board's consideration of 
the pending issues.  Moreover, any possible prejudice caused 
by the timing of this notice has been cured by subsequent 
readjudication of the issues on appeal in a February 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, as mentioned 
above, any possible prejudice resulting from this timing 
error has been cured by subsequent readjudication of the 
issues on appeal in a February 2007 Supplemental Statement of 
the Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine).  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which generally advised the veteran 
to provide the RO with any evidence that might support his 
claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the available veteran's service medical records, VA 
medical records and all privately held records identified by 
the veteran.  The veteran has not indicated the presence of 
any outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  A medical 
examination is not necessary to decide the claims not 
remanded herein because, as outlined below in greater detail, 
the evidence does not indicate that the veteran incurred the 
claimed disabilities in service.

The Board recognizes that not all of the veteran's service 
medical records have been associated with the claims file.  
The National Personnel Records Center (NPRC) has reported 
that the records for the period of July 1975 to April 1979 
are unavailable and a request for these records from 
Elmendorf Air Force Base has resulted in a negative response.  
The RO has made a formal finding that the remainder of the 
veteran's service medical records is unavailable.  As such, 
the Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, hypertension, 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

Hypertension

The veteran's available service medical records are silent 
with respect to complaints or diagnosis of hypertension.  The 
veteran has stated that he was first diagnosed as having 
hypertension in approximately 1978, while he was still in 
service.  He testified at a July 2004 RO hearing that he was 
told that his blood pressure was high, with a systolic 
pressure over 140 mm.  He related that he had not been put on 
medication and that follow up blood pressure readings 
indicated that his blood pressure had returned to normal.  
The veteran informed the RO that he worked as a commercial 
pilot following service and that it was mentioned that his 
blood pressure was high, but that he was able to get his 
flight physical.  The veteran lastly stated that he was put 
on medication for hypertension sometime in 2002.  VA medical 
records dated in 2002 indicate that the veteran is currently 
diagnosed as having hypertension. 

Service connection for hypertension is not established.  The 
available service medical records are silent with respect to 
diagnosis or complaints of hypertension. Moreover, although 
the veteran has stated that he was diagnosed as having 
hypertension in service, his statements also indicate that 
his blood pressure was normal based upon several readings 
following this supposed diagnosis.  Furthermore, it is not 
until approximately 25 years following service that the 
veteran indicated that he was put on medication for his blood 
pressure.  The evidence indicates that the veteran incurred 
hypertension well after one year following service and there 
is no indication relating the veteran's hypertension to 
service and the veteran's claim must therefore be denied.  

Low Back Disability

The veteran's available service medical records are silent 
with respect to complaints or treatment of a back injury in 
service.  At the aforementioned RO hearing, the veteran 
stated that he injured his back in the Fall of 1975 while he 
was moving some tanks.  Following this injury, he stated that 
he was hospitalized for about 5 days, given medication and 
received chiropractic treatment, which resolved the pain.  He 
stated that he sought treatment a couple of times in service 
following this injury, but that following service, even 
though he had pain, he had not sought treatment until 1995 
and then again in 2002.  There are no medical records related 
to this alleged treatment in the claims file and there is no 
current diagnosis of a low back disability. 

Service connection for a low back disability is not 
established.  Although the veteran has testified to injuring 
his back in service and regarding current treatment for a low 
back disability, there is no competent current diagnosis of a 
low back disability appearing in the record.  Absent a 
currently diagnosed disability, service connection cannot be 
established.  Accordingly, the claim of entitlement to 
service connection for a low back disability must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the July 
2004 RO hearing, but the resolution of issues that involve 
medical knowledge, such as the diagnosis and determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge). As such, the veteran's assertions regarding 
hypertension and a low back disability are not competent 
medical evidence.



ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for hypertension is denied.


REMAND

The veteran alleges that he has what he describes as a 
"vagus valve nerve" disorder.  A December 1963 report of 
medical examination contains a diagnosis of a mild rumbling 
systolic murmur heard best at apex without radiation and 
disappearing with exercise and position change.  At the 
aforementioned RO hearing, in discussing this disability, the 
veteran stated that in 1977 he was treated for heart 
problems.  At the time, he reported a wrenching feeling in 
his chest and that his heart would skip a beat.  The 
veteran's VA medical records, though negative for a current 
diagnosis of a "vagus valve nerve" disorder, do show that 
he was ordered to enroll in a cardiovascular clinic.  
Accordingly, because there was an apparent anomaly of the 
heart noted in service and perhaps cardiologic problems at 
present, the Board finds that a medical examination is 
necessary to decide this claim, especially in light of the 
veteran's missing service medical records.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the RO any 
evidence in his possession that might 
substantiate his claim of entitlement to 
service connection for a vagus valve nerve 
disorder. 

2.  The veteran should be afforded a VA 
cardiologic examination to address the 
extent and etiology of any current 
cardiologic disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any current 
heart disability including any "vagus 
valve nerve" disability, is related to 
the veteran's military service. 

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claim currently on 
appeal.  If the determination of the claim 
remains unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


